Citation Nr: 1817877	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-10 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to July 9, 2010 for the grant of service connection for asthma.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1959 to December 1959 and January 1962 to January 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for asthma from July 9, 2010.  In February 2018, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  VA received the Veteran's original claim of service connection on February 14, 1964; that claim was denied in a final May 1964 rating decision that found the Veteran had asthma which pre-existed service and was not aggravated therein.

2.  Subsequently, the Veteran sought to reopen this matter on multiple occasions; in July 2014, the Board eventually granted an April 2010 claim to reopen and remanded the underlying service connection claim; a subsequent September 2015 rating decision granted service connection for asthma on the basis that it pre-existed service and was aggravated therein.

3.  In May 2015, VA requested and secured inpatient clinical records of respiratory treatment in service that included pulmonary function tests and medical board records that were not in the record at the time of the original May 1964 denial of service connection; those records are clearly "relevant official service department records that existed but had not been associated with the claims file when VA first decided the claim"; thus, the subsequent September 2015 rating decision should have reconsidered the original claim of service connection as a matter of law.
4.  In light of the above, the Board finds that the date of claim for purposes of this analysis is February 14, 1964, the date the Veteran first filed for service connection for asthma; as his service treatment records clearly indicate his asthma was already manifested prior to that date and the basis of VA's grant of such benefit is that asthma pre-existed service, the date entitlement arose (and the proper effective date for the award of service connection in question) is the date of claim-February 14, 1964.


CONCLUSION OF LAW

An earlier effective date of February 14, 1964 for the award of service connection for asthma is warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156(c), 3.400 (2017).


ORDER

The appeal is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


